DETAILED ACTION
This Office Action is in response to Applicants application filing on December 24, 2020.  Claim(s) 1-20 is/are currently pending in the instant application.  This application claims priority to U.S. Patent application 16/045,629, not abandoned, and priority to U.S. Provisional Application 62/537,364 with a filing date of July 26, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 11 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1.  Claim 11 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
at a user device:
logging a selected user into a server based portal via a network, 
receiving, from a management optimization server via the network, at least one task instruction for a task, 
causing the user device to display one or more steps related to the task, 
tracking user input entered by the selected user, and 
transmitting at least one completed task result to the management optimization server via the network; and 
at a management optimization server: 
storing a series of tasks required for completion of a plurality of cases in at least one database, 
determining a current task for completion for a selected case of the plurality of cases based on a case history profile associated with the selected case and stored in the at least one database, 
transmitting at least one task instruction for the selected case to the user device based on the selected user's credentials, 
monitoring a time for completion of the current task using at least one timer, and 
upon receiving the completed task result, updating the case history profile to reflect the status of the current task as completed.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Optimizing and managing tasks and components recites concept performed in the human mind but for the recitation of generic computer components.  That is, other than reciting “a user device”, “a sever based portal via a network”, and “a database”, nothing in the claim element precludes the step(s) from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer based method in Claim 11 and the server based system optimizing tasks and components over a network in Claim 1 are abstract.  Claim 1 is also abstract for these reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a server based system with at least one database and one server processor (Claim 1) and/or a computer based method including a user device, and server based portal, and a database (Claim 11). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0069] about implantation using general purpose or special purpose computing devices [user mobile devices such as smart phones, tablets, phablets, handheld devices, media players, laptops; wearable devices such as smartwatches, smart bracelets, smart glasses or others; and other user devices such as desktop computer devices, fixed location computing devices,; or other appropriate devices with computing capability and network interfaces]  and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-10 and 12-20 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10 and 12-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. U.S. Publication 2016/0224939 (hereafter Chen).
Regarding claim 1, Chen disclose a management optimization server, communicatively coupled to the network (par. 0017, The system can further include a multi-layered network management module programmed to organize the plurality of tasks into a plurality of networks based at least in part on a network identifier associated with each task.), comprising: 
at least one database (par. 0102, task creation database 311), stored in non-transitory computer readable memory; 
at least one timer (par. 0059, start time and the time it takes an employee to complete a task); and 
at least one server processor, a user device, communicatively coupled to the network (par. 0108, graphical interface module 347 configured to render task information for display on a user device. Fig. 1, global network), comprising: 
non-transitory computer readable memory (par. 0025, non-transitory computer-readable medium); 
at least one user device processor (par. 0025, The computer-readable medium can have stored thereon code that when executed by a processor performs a method), 
a user interface display (Fig. 5, diagram of a user interface, ); 
a user interface input (par. 0071, an input device can be, for example, a keyboard, rollerball, mouse, voice recognition system or other device capable of transmitting information from a user to a computer.); 
wherein the at least one user device processor is configured to log a selected user into a server based portal via the network (par. 0139, include a multi-layered network architecture capable of supporting multiple layers of clouds 601, networks 605 and interactions among system users.), receive, from the management optimization server via the network, at least one task instruction for a task, cause the user device to display one or more steps related to the task (par. 0010, The method can include storing a task in a memory device of the one or more computer systems. The method can include assigning an e-mail address to the task. The method can include receiving an e-mail message to the e-mail address from a user. The method can include associating the e-mail message or content from the e-mail message with the task in the one or more computer systems.), track user input entered by the selected user via the user interface input (par. 0052, type of scheduled event managed by one or more parties can be used within embodiments of the system to track and manage their progress towards task completion. In addition to managing tasks to be performed by task participants, the system can also manage and organize documents associated with the tasks and task participants.) , and transmit at least one completed task result to the management optimization server via the network (par. 0120, user management module 359 can monitor projects to determine the degree of completion of the projects by, e.g., monitoring the status of the task(s) that make up the projects); and 
wherein the at least one server processor is configured to store a series of tasks required for completion of a plurality of cases in the at least one database (par. 0120, user management module 359 can monitor projects to determine the degree of completion of the projects by, e.g., monitoring the status of the task(s) that make up the projects.), determine a current task for completion for a selected case of the plurality of cases based on a case history profile associated with the selected case and stored in the at least one database (par. 0120, overall project completion may be determined by a linear combination of the partially completed tasks. For example, the two tasks (out of five total) that are only 25% completed yield a project completion status of ( )*25%=10%. The other three tasks that are each 50% completed contribute to a completion status of (3/5)*50%=30%. Thus, the total degree of completion of the project will be about 10%+30%, for a total degree of completion of about 40%. In sum, the user management module 359 can estimate the degree of completion of a project that includes one or more tasks.), transmit at least one task instruction for the selected case to the user device based on the selected user's credentials (par. 0023, A status can be assigned to the new task based on the stage of completion of the new task by the one or more associated users. The method can include organizing the new task and a plurality of other tasks into a network of tasks based at least in part on a network identifier associated with the new task.), monitor a time for completion of the current task using the at least one timer, and upon receiving the completed task result (par. 0053, the system may look for keywords or a specific formatting of text or fields within the e-mail message to determine the type of task, name of task, and due date for completion.), update the case history profile to reflect the status of the current task as completed (par. 0068, the inbox-outbox interface can display the status of the task. For example, the interface can indicate whether the task is assigned, pending, or completed.).

Regarding claim 2, Chen discloses wherein the at least one server processor is further configured to collect data for a type of task for a predetermined period of time (par. 0069, These updated task statuses may be presented to other authorized users on their respective inbox-outbox interfaces. Furthermore, the inbox-outbox interface can indicate the date and/or time that various actions have been taken and by whom. The inbox-outbox interface can therefore act as a common interface that holds all authorized users or task participants accountable for their assigned responsibilities and ensures that the task timelines are followed.).

Regarding claim 3, Chen discloses wherein the predetermined period of time is one of times of day, and days of weeks (par. 0058, the system is configured to store party preferences and can thus, for example, predefine deadlines for certain parties. Thus, any email from Bob that starts a new task can automatically be scheduled to be completed within two days.).

Regarding claim 4, Chen discloses wherein the at least one server processor is further configured to calculate statistical metrics from the collected data (par. 0124, task management system 315 can include a task analytics module 374 configured to analyze the relationships between multiple task participants, projects, and task documents.).

Regarding claim 5, Chen discloses wherein the statistical metrics include at least one of mean, median, maximum, minimum, and standard deviation (par. 0115, task analytics module 374, In some aspects, the user management module 359 may track the percentage or number of tasks completed over time to track the overall level of progress on one or more tasks or on a project. The user management module 359 can also track the average time to completion for a task or a project. As explained herein with respect to the task analytics module 374, task tracking may also be performed at a company- or organization-wide manner, in which case the total number of tasks or projects may be monitored to determine the number or percentage of tasks that are complete and an average time to complete the tasks or projects.).

Regarding claim 6, Chen discloses wherein the at least one server processor is further configured to set a target for the current task (par. 0183, It should be appreciated that the sorted objects, although described as appear "before" or "above" other objects may be illustrated in any suitable manner to indicate that some objects have a higher priority or urgency than other objects.).

Regarding claim 7, Chen discloses wherein the current task is determined in a particular order (par. 0120, degree of completion).

Regarding claim 8, Chen discloses wherein the current task is determined based on one or more triggers (par. 0194, server or computer system can parse incoming e-mails sent to the central e-mail address associated with a particular object (such as a task, message, document, event, etc.) and can determine whether the incoming e-mail message should cause a new task to be created or whether the incoming e-mail message should be associated with an existing object.).

Regarding claim 9, Chen discloses wherein the processes comprise professional services (Fig. 10D, topic analytics page 1006, Accounting, Engineering, Manufacturing, Administration).

Regarding claim 10, wherein the selected user is an employee of the professional services (par. 0159, dashboard can also utilize the known task relationships between company employees and other users of a different company to recognize the reach of a company's relationships. If, for example, Company A is developing a new product that requires a novel material set, decision-makers can analyze employee task relationships to determine if any employees are connected to other users at a materials development company. Fig. 8B, project 3 (810) has inputs from companies C, D, and E).

Claim 11 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 12 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 13 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 14 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claim 5 and therefore rejected under the same rationale. 
Claim 16 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claim 7 and therefore rejected under the same rationale. 
Claim 18 is substantially similar to claim 8 and therefore rejected under the same rationale. 
Claim 19 is substantially similar to claim 9 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claim 10 and therefore rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to task management and optimization as well as associated systems and methods.
U.S. Publication 2016/0321100 A1 Dynamic time-based sequencing.
U.S. Publication 2020/0125586 A1 System and methods for predicting actionable tasks using contextual models 
U.S. Publication 2019/0035503 A1 Method and system for task management and communication.
U.S. Publication 20170235940 A1 Enhanced task scheduling for data access control using queue protocols.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           July 28, 2022